NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


WILLIAM G. SNEED,                             )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D18-1785
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed January 23, 2019.

Appeal from the Circuit Court for Highlands
County; Peter F. Estrada, Judge.

Howard L. Dimming, II, Public Defender,
and Maureen E. Surber, Assistant Public
Defender, Bartow, for Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.